Eustis, J.,

delivered the opinion of the court.
On dissolving an injunction in this case, the judge condemned the plaintiff and his surety to pay twenty per cent, damages, ten per cent, interest, and fifty dollars counsel fees, which it was proved the defendant would be obliged to pay in consequence of the injunction obtained by the plaintiff.
The law of the 25th of March, 1831, provides, that in case the injunction be dissolved, the court, in the same judgment, shall condemn the plaintiff and surety jointly and severally, to pay to the defendant, interest at the rate of ten per cent, per annum, on the amount of the judgment, and not more r 7 jo? than twenty per cent, as damages, unless damages to a greater amount be proved. It does not appear that any proof was administered, except as to the counsel fees. If a greater sum than twenty per cent, was allowed, proof of damages to a sum exceeding that amount should have been made under the statute. The sum of fifty dollars, is, therefore, disallowed. The judgment is therefore reversed, so far as relates to that sum, and confirmed as to the residue : the *382appellee to pay the costs of appeal, and the appellant those of the court below.